Citation Nr: 0019969	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-20 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as the residual of exposure to Agent Orange in 
the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his mother





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.  A portion of the veteran's active service was in the 
Republic of Vietnam.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hepatitis C is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
porphyria cutanea tarda is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis C is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The claim of entitlement to service connection for 
porphyria cutanea tarda is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, at the time of the 
veteran's service entrance examination in November 1969, he 
gave a history of a rash which "cleared under medication."  A 
physical examination conducted at that time showed evidence 
of dermatitis of the lower extremities.  

In December 1970, the veteran was seen for tinea cruris and 
certain erythematous lesions of his left leg.  Treatment was 
with medication.  Shortly thereafter, the veteran returned 
for a "recheck," at which time it was noted that, though the 
veteran's rash remained, the erythematous lesion previously 
noted had decreased and "begun to scale."  

A service clinical record dated in mid-June 1971 reveals that 
the veteran was seen at that time for "blotches" on his 
shoulder and arm.  According to the veteran, these "blotches" 
were the result of mosquito bites.  Treatment was with 
Calamine lotion.  

Service dental records are to the effect that, while in 
service, there were extracted a number of the veteran's 
teeth.  At the time of the veteran's service separation 
examination in December 1971, there was no evidence of any 
skin disorder, nor was there noted any defect of the 
veteran's liver.  

In an Agent Orange followup note of early December 1994, a 
Department of Veterans Affairs (VA) physician's assistant 
wrote that the veteran served in Vietnam from June 1970 to 
December 1970, during which time he was a communications 
officer in Operation Ranch Hand, "which was the major 
operation for which Agent Orange was used."  According to the 
veteran, he handled certain "unknown chemicals," but recalled 
no direct exposure to Agent Orange.  In the opinion of the 
physician's assistant, given the veteran's history of 
participation in Operation Ranch Hand (with possible unnoted 
exposure to Agent Orange) and his subsequent development of 
porphyria cutanea tarda, a "causality factor" should be 
considered.  

During the course of VA dermatology outpatient treatment in 
mid-February 1995, it was noted that the veteran had been 
referred "as an Agent Orange exam" due to blisters "involving 
his entire body," and, in particular, his hands, even though 
he often wore gloves.  On physical examination, the veteran 
was described as a patient "with known porphyria cutanea 
tarda."  Reportedly, he had experienced increasing problems 
with his skin.  The clinical assessment was porphyria cutanea 
tarda.  

In correspondence of late June 1995, a nurse practitioner 
wrote that, on the occasion when she saw the veteran, his 
liver enzymes were elevated.  She further noted that, 
according to the veteran, he had received a transfusion 
following a "severe bleed" from dental work in Vietnam during 
the period from 1970 to 1972.  In the nurse practitioner's 
opinion, the veteran "should seek service connection for 
hepatitis C and porphyria cutanea tarda," inasmuch as his 
only exposure to blood products in his life was during his 
tour of duty in Vietnam, and this was the "most likely cause" 
of his hepatitis C.  

In a private consultation of early July 1995, the veteran's 
private physician wrote that, in 1970, the veteran had 
undergone "multiple tooth extractions while in the Navy, and 
required a blood transfusion."  Since that time, he had 
reportedly remained relatively asymptomatic until two years 
previously, at which time he began to notice fatigue, a 
moderate amount of weight loss, and certain "flulike" 
symptoms.  An evaluation by the veteran's nurse practitioner 
had apparently revealed abnormal liver chemistries, and, on 
careful inspection, a mild elevation in the AST and ALT 
dating back to March of 1994.  In the opinion of the 
veteran's physician, the veteran had "porphyria cutanea tarda 
felt possibly to be secondary to Agent Orange exposure."  
Additionally noted was that viral hepatitis studies had 
revealed negative serologies for hepatitis A and B, but a 
positive hepatitis C antibody, and a confirmatory hepatitis C 
RNA.  The clinical impression noted was of chronic hepatitis 
C infection "secondary to a blood transfusion in 1970 while 
in the Navy"; and porphyria cutanea tarda which "might or 
might not" be secondary to exposure to Agent Orange," 
inasmuch as the veteran's physician was not familiar with 
that particular toxin and its consequences.  

In a VA clinical summary dated in June 1996, it was noted 
that the veteran was first seen by the gastroenterology 
service in June of 1995 with complaints of "constant 
malaise."  Reportedly, the veteran had a "long history" of 
porphyria cutanea tarda, and had been found to be hepatitis 
C-positive in the Outpatient Department of the Reno VA 
Medical Center in the early part of 1995.  The clinical 
impression noted was chronic hepatitis C, currently under 
therapy; and porphyria cutanea tarda, mild to moderate in 
severity.  

In an outpatient treatment record of early July 1996, a VA 
physician's assistant wrote that the veteran had presented 
"with copies of medical records of his sick call visits while 
serving on the USS Niagara Falls."  These sick call visits in 
December 1970 and June 1971 all referred to "skin lesions 
described as erythematous scaly blotches."  According to the 
physician's assistant, these "generalized terms could be 
describing lesions which were typical of porphyria cutanea 
tarda, and it seemed possible that the veteran might have had 
porphyria cutanea tarda in 1970."  The physician's assistant 
further went on to state that porphyria cutanea tarda was 
associated with hepatitis C and Agent Orange exposure, and 
that, inasmuch as the veteran was in Vietnam, that he might 
have had exposure to Agent Orange, and this "might" have 
caused him to develop porphyria cutanea tarda.  

In a statement of early July 1996, another of the veteran's 
private physicians wrote that "apparently" she had diagnosed 
the veteran with porphyria cutanea tarda in 1992, but that 
record was currently "unavailable to her."  Further noted was 
that the veteran had records which indicated that he had had 
a problem with a poorly diagnosed rash since 1970, prior to 
his discharge from service.  According to the veteran, the 
service "agreed" that he had been exposed to Agent Orange, 
and that Agent Orange was associated with porphyria cutanea 
tarda.  Inasmuch as the veteran had porphyria cutanea tarda 
as well as documented exposure to Agent Orange, it was 
"highly likely" that a connection existed between that 
exposure and his illness.  

In a statement of late July 1996, another of the veteran's 
private physicians wrote that the purpose of his letter was 
to "indicate a connection between the veteran's chronic skin 
rash which first appeared when he was on active duty in the 
Vietnam combat zone aboard the USS Niagara Falls."  
Reportedly, at that time, the veteran had been seen for a 
skin rash, which persisted, and which had become worse since 
1992, at which time the veteran received a diagnosis of 
porphyria cutanea tarda.  The veteran's physician further 
commented that the veteran had experienced Agent Orange 
exposure during his service in the combat zone, and that, in 
his opinion, this was a "highly likely proximate cause of his 
ongoing skin problem."  It was the recommendation of the 
veteran's private physician that the veteran's chronic 
symptomatic skin ailment be considered "as related to his 
toxic exposure during combat service in Vietnam."  

Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy v. 
Derwinski, 1 Vet. App. 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 


38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, service medical records show that, on a 
number of occasions in service, the veteran received 
treatment for various skin-related pathology.  While based on 
the veteran's records, he apparently did not receive blood 
transfusions during service, those same records are to the 
effect that, while in service, the veteran did, in fact, 
undergo the extraction of a number of teeth.  Since the time 
of the veteran's discharge from service, he has received 
diagnoses and/or treatment from a number of apparently 
qualified professionals for what has been described as 
hepatitis C, and porphyria cutanea tarda.  Moreover, certain 
of those professionals appear to have linked the veteran's 
current hepatitis C and porphyria cutanea tarda to his 
service in the Republic of Vietnam, including exposure to 
Agent Orange during that service.  Such evidence, in the 
opinion of the Board, demonstrates a potential "relationship" 
between the veteran's currently claimed disabilities and some 
incident or incidents of his period of active service.  Under 
such circumstances, the veteran's claims for service 
connection for hepatitis C and porphyria cutanea tarda are 
well grounded.  Accordingly, to that extent, the veteran's 
appeal is granted.  



ORDER

The veteran's claim of entitlement to service connection for 
hepatitis C is well grounded.  

The veteran's claim of entitlement to service connection for 
porphyria cutanea tarda is well grounded.  


REMAND

As noted above, the Board has concluded that the veteran's 
claims for service connection for hepatitis C and porphyria 
cutanea tarda are well grounded.  Nonetheless, there exists 
some question as to the exact nature and etiology of the 
veteran's claimed disabilities.  This is particularly the 
case given the absence of any inservice evidence of either 
hepatitis C or porphyria cutanea tarda, and the relatively 
lengthy period of time between the veteran's discharge and 
the diagnosis of either of these disabilities.  

The Board notes that, since the time of the veteran's 
discharge from service, he has yet to undergo a Department of 
Veterans Affairs (VA) medical examination for compensation 
purposes.  Under such circumstances, and in light of the 
aforementioned, the Board is of the opinion that further 
development is appropriate prior to a final adjudication of 
the veteran's claims for service connection for hepatitis C 
and porphyria cutanea tarda.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1998, the date of the 
most recent treatment of record, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA. 

2.  The veteran should then be afforded 
VA medical examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed hepatitis C and porphyria 
cutanea tarda.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the examiners should 
specifically comment as to whether the 
veteran currently suffers from chronic 
hepatitis C and/or porphyria cutanea 
tarda, and, if so, whether those 
disabilities as likely as not had their 
origin during his period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.  
Moreover, any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of service 
connection for hepatitis C and porphyria 
cutanea tarda.  

Should the benefits requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


